        Case 3:19-cv-00049-DPJ-FKB Document 4 Filed 03/22/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

ANGELIA JOHNSON,

       Plaintiff,

v.                                                                Case No.: 3:19-cv-49-DPJ-FKB

CITIBANK, N.A., and HALSTED FINANCIAL
SERVICES, LLC,

      Defendant.
__________________________________________________________________/
                                 NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE that Plaintiff Angelia Johnson and Defendants Citibank,

N.A. and Halsted Financial Services, LLC have settled all claims between them in this matter.

The parties are in the process of completing the final settlement documents and Plaintiff expects

to file a Voluntary Dismissal with prejudice within the next forty-five (45) days.

       Respectfully submitted this 22nd day of March 2019.

                                                      SCHLANGER LAW GROUP LLP

                                                      By: /s/Brian K. Herrington
                                                      Brian K. Herrington, MB# 10204
                                                      602 Steed Road, Suite 100
                                                      T: 601-208-0013
                                                      F: 646-612-7996
                                                      bherrington@consumerprotection.net

                                                      Attorney for Plaintiff
                                CERTIFICATE OF SERVICE

       I hereby certify that on March 22, 2019, I electronically filed the foregoing with the Clerk

of the Court using the ECF system, which will send notice of such filing to all attorneys of

record in this matter.
                                                      /s/Brian K. Herrington
                                                      Brian K. Herrington


                                                -1-
